Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:11ofof15
                                                                     15PageID
                                                                        PageID#:#:54
                                                                                   37
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:22ofof15
                                                                     15PageID
                                                                        PageID#:#:55
                                                                                   38
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:33ofof15
                                                                     15PageID
                                                                        PageID#:#:56
                                                                                   39
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:44ofof15
                                                                     15PageID
                                                                        PageID#:#:57
                                                                                   40
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:55ofof15
                                                                     15PageID
                                                                        PageID#:#:58
                                                                                   41
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:66ofof15
                                                                     15PageID
                                                                        PageID#:#:59
                                                                                   42
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:77ofof15
                                                                     15PageID
                                                                        PageID#:#:60
                                                                                   43
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:88ofof15
                                                                     15PageID
                                                                        PageID#:#:61
                                                                                   44
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:99ofof15
                                                                     15PageID
                                                                        PageID#:#:62
                                                                                   45
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:10
                                                               10ofof15
                                                                      15PageID
                                                                         PageID#:#:63
                                                                                    46
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:11
                                                               11ofof15
                                                                      15PageID
                                                                         PageID#:#:64
                                                                                    47
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:12
                                                               12ofof15
                                                                      15PageID
                                                                         PageID#:#:65
                                                                                    48
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:13
                                                               13ofof15
                                                                      15PageID
                                                                         PageID#:#:66
                                                                                    49
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:14
                                                               14ofof15
                                                                      15PageID
                                                                         PageID#:#:67
                                                                                    50
Case:
 Case:4:17-mj-00290-DDN
       4:17-mj-00290-DDN Doc.
                          Doc.#:#: 14-1
                                    16 Filed:
                                        Filed:03/25/20
                                               03/24/20 Page:
                                                         Page:15
                                                               15ofof15
                                                                      15PageID
                                                                         PageID#:#:68
                                                                                    51
